Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 09/06/2021 have been fully considered and are persuasive. Claims have been amended to overcome all previously applied rejections under 35 U.S.C. 112 and 103 and the double patenting rejection with US Patent 9,822,536. These rejections are withdrawn. The terminal disclaimer filed 09/06/2021 is approved, rendering the double patenting rejection with co-pending US application 17/231,755 moot. This rejection is also withdrawn. 
Applicant has amended claims 18, 29, and 35 to include allowable subject matter. The prior art fails to teach or fairly suggest applying a film strip to a roof structure by wrapping leading and trailing ends around battens and securing said battens to the structure. This fastening technique is absent in the prior art and provides an advantage by avoiding areas of slack or looseness and corresponding air pockets which arise when using traditional fasteners such as screws or nails (See instant specification at [0009)).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARSON GROSS/Primary Examiner, Art Unit 1746